Per Curiam.

The evidence shows that while the car was going at a “ terrific ” rate of speed — fifteen miles an hour — it ran into-the plaintiff who was crossing Fourth avenue at Thirtieth street, in the city of New York. Plaintiff testified that he looked northward, as he started to cross the railroad track and saw no car approaching. The evidence also shows that the motorman on the car made no effort to stop the car. This evidence was sufficieiit to go to the jury upon the question of the plaintiff’s freedom from negligence, and, therefore, it was error to dismiss the complaint.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment reversed, and new trial ordered, with costs to abide event.